Name: Council Regulation (EEC) No 176/83 of 25 January 1983 allocating catch quotas between Member States for vessels fishing in Swedish waters
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 1 . 83 Official Journal of the European Communities No L 24/75 COUNCIL REGULATION (EEC) No 176/83 of 25 January 1983 allocating catch quotas between Member States for vessels fishing in Swedish waters Whereas information about actual catches should be made available in order to ensure that the allocation is respected, HAS ADOPTED THIS REGULATION : Article 1 From 1 January to 31 December 1982 , vessels flying the flag of a Member State shall be authorized to make catches within the quota limits set out in the Annex hereto in waters falling within the fisheries jurisdiction of Sweden . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community , Having regard to the Fisheries Agreement between the European Economic Community and the Government of Sweden ('), and in particular Arti ­ cles 2 and 6 thereof, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Com ­ munity system for the conservation and manage ­ ment of fishery resources (2), and in particular Arti ­ cles 3 , 4 and 1 1 thereof, Having regard to the proposal from the Commis ­ sion (3 ), Whereas the Community and Sweden have ini ­ tialled an Agreement on their mutual fishing rights for 1982 which provides inter alia for certain catch quotas to Community vessels in Swedish waters ; Whereas it is the responsibility of the Community to allocate the catch quotas among fishermen from the Community ; Whereas , in order to ensure an equitable allocation of available fishing possibilities , these quotas should be allocated between the Member States of the Community ; Article 2 Member States , and captains of fishing vessels flying the flag of a Member State and fishing in the waters referred to in Article 1 , shall comply with the provision of Articles 1 to 6 of Council Regulation (EEC) No 753/80 of 26 March 1980 laying down detailed rules for the recording and transmission of information concerning catches taken by fishing vessels of the Member States (4). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the Euro ­ pean Communities. It shall apply until 31 December 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 January 1983 . For the Council The President J. ERTL (') OJ No L 226, 29 . 8 . 1980, p. 2 . ( 2) See page 1 of this Official Journal . ( 3 ) OJ NoC 165,2.7 . 1982 , p. 5 . (4) OJ No L 84, 28 . 3 . 1 980, p. 33 . No L 24/76 Official Journal of the European Communities 27 . 1 . 83 ANNEX Quantities referred to in Article 1 for the period 1 January to 31 December 1982 (tonnes) Species ICES division Quotas Allocations Cod III d) 3.350 Denmark 2 450 Germany 900 Herring III d) 700 Denmark 400 II Germany 300 Salmon III d) 25 Denmark 22 Germany 3